                                           Case 18-26179             Doc 3    Filed 12/08/18            Page 1 of 1
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     District of Maryland
 In re       Fredi Jesus Romero                                                                               Case No.
                                                                              Debtor(s)                       Chapter       13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  4,625.00
             Prior to the filing of this statement I have received                                        $                  2,500.00
             Balance Due                                                                                  $                  2,125.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 This is a "flat fee" for representation of the debtor(s) in all matters in the main case with exception of adversary
                 proceedings, loan modifications, and U.S. Trustee audits pursuant to paragraph B of Appendix F of the local
                 rules.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               This is a "flat fee" for representation of the debtor(s) regarding case filing and plan confirmation with the
               exception of dischargeability actions or any other adversary proceeding, plan or loan modifications, and U.S.
               Trustee audits pursuant to paragraph B of Appendix F of the local rules.
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 8, 2018                                                         /s/ Terence Brian Garvey, Esq.
     Date                                                                     Terence Brian Garvey, Esq. 07737
                                                                              Signature of Attorney
                                                                              TERENCE BRIAN GARVEY, ATTORNEY AT LAW
                                                                              839C Quince Orchard Blvd
                                                                              Gaithersburg, MD 20878
                                                                              301-948-1227 Fax: 301-948-0002
                                                                              tgarveylaw@comcast.net
                                                                              Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
